IN THE SUPREME COURT OF THE STATE OF NEVADA


                 MICHAEL MURRAY; AND MICHAEL                            No. 84888
                 RENO, INDIVIDUALLY AND ON
                 BEHALF OF OTHERS SIMILARLY
                 SITUATED,
                                  Appellants,
                                     VS.                               MILE
                 A CAB TAXI SERVICE LLC; A CAB
                 SERIES LLC, F/K/A A CAB, LLC; AND
                 CREIGHTON J. NADY,
                                     Res • ondents.
                                                                        DEPUTY CLERK

                                           ORDER DISMISSING APPEAL

                             This is an appeal from district court orders granting in part a
                 motion for costs.    Eighth Judicial District Court, Clark County; Gloria
                 Sturman, Judge; Eighth Judicial District Court, Clark County; Michael A.
                 Cherry, Judge.
                             This court previously ordered appellants to show cause why
                 this appeal should not be dismissed for lack of jurisdiction. In particular,
                 it appeared that the June 3, 2022, order is not substantively appealable
                 because it makes the same award of costs as the previous May 17, 2022,
                 order. Thus, it is superfluous as to the award of costs. In addition, it
                 appeared that the notice of appeal from the May 17, 2022, order was
                 prematurely filed after the filing of a timely tolling motion on May 31,
                 2022, but before the district court entered a written order finally resolving
                 that motion.     See NRAP 4(a)(4) (regarding tolling motions); AA Primo
                 Builders LLC u. Washington, 126 Nev. 578, 585, 245 P.3d 1190, 1195
                 (2010) (describing when a post-judgment motion carries tolling effect).

SUPREME COURT
       OF
     NEVADA


(01 I g47A .14
             4
                                                                                         4-70
                And it appeared that the tolling motion remained pending in the district
                court.
                            In response, appellants agree that both orders on appeal grant
                the same award of costs.          Accordingly, the June 3, 2022, order is
                superfluous as to the award of costs and not appealable.        See Campos-
                Garcia v. Johnson, 130 Nev. 610, 611, 331 P.3d 890, 890 (2014) (explaining
                that "superfluous or duplicative orders and judgments—those filed after
                an appealable order has been entered that do nothing more than repeat
                the contents of that order—are not appealable and, generally, should not
                be rendered").
                            Regarding the May 17, 2022, order, appellants do not dispute
                that the notice of appeal was prematurely filed. Appellants also indicate
                that the May 31, 2022, tolling motion remains pending in the district
                court.   This court lacks jurisdiction to consider a premature notice of
                appeal. NRAP 4(a)(6) ("A premature notice of appeal does not divest the
                district court of jurisdiction."). Accordingly, this court lacks jurisdiction,
                and
                            ORDERS this appeal DISMISSED.'




                                                                     J.
                                         Cadish


                                                                                      , Sr. J.



                     'The Honorable Mark Gibbons, Senior Justice, participated in this
                matter under a general order of assignment.

SUPREME COURT
          OF
       NEVADA


(0!   I947A                                            2
                cc:   Hon. Gloria Sturman, District Judge
                      Chief Judge, The Eighth Judicial District Court
                      Hon. Michael A. Cherry, Senior Justice
                      Gabroy Law Offices
                      Leon Greenberg Professional Corporation
                      Rodriguez Law Offices, P.C.
                      Cory Reade Dows & Shafer
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


ID) 1947A